Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
The term the principle of "high and low matching" in claim 1 is a relative term which renders the claim indefinite. The terms the principle of "high and low matching" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term  "clean energy" in claim 1 is a relative term which renders the claim indefinite. The term the principle of "clean energy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term  "conventional " in claim 1 is a relative term which renders the claim indefinite. The term "conventional " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. The claim(s) recite(s) power trading and relates to the method and system of power trading platform bidding clearing in time.  


Representative Claim 1 is directed to a method which is one of the four statutory categories
of invention.

The abstract idea comprises a series of  steps comprising:  
step 1, dividing clean energy units to participate in power trading periods; 
step 2 collecting data on historical trading data and contracted electricity of clean energy units and predicting typical monthly generation curves of clean energy units; 
step 3.decomposing the signed annual power contracts of clean energy units into months according to the annual typical curves of clean energy units; 
step 4. determining the monthly transaction declaration curve of clean energy units based on the typical monthly curve of clean energy units;
 step 5. determining the declared power of clean energy units for trading in time slots; 
step 6: determine the declared electricity price of clean energy units over time, taking into account the characteristics of clean energy output; 
and step 7: combining the declared data of users on the transferee side and the declared data of conventional units on the transferee side, the power trading platform will realize the transaction clearing by time slots according to the principle of "high and low matching".


These limitations describe an abstract idea  of power trading and relates to the method and system of power trading platform bidding clearing in time. These steps are each individually Methods of Organizing Human Activity (commercial or legal interactions). The Examiner also finds each step is a  mental process and   mathematical concept.  Accordingly, the claim 1 recites an abstract idea.
To determine whether the judicial exception is integrated into a practical application, we identify “whether there are any additional elements recited in the claim beyond the judicial exception(s)” and evaluate those elements in combination with the limitations that recited an abstract idea to determine whether they integrate the judicial exception into a recognized practical application. MPEP § 2106.04(d)(II) (emphasis added); see MPEP §§ 2106.05(a)–(c), (e)–(h).
 This judicial exception is not integrated into a practical application. There are no additional elements in the claim that apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claim is directed to an abstract without a practical application 
Guidance Step 2B (Inventive Concept/Significantly More)
Because we determine the claims are directed to an abstract idea, we
evaluate whether the claims include an inventive concept. See MPEP
§ 2106.05(II). As stated in the Guidance, many of the considerations to
determine whether the claims amount to “significantly more” under step two
of the Alice framework already are considered as part of determining
whether the judicial exception has been integrated into a practical
application. MPEP § 2106.05(II).   Only additional elements beyond the
abstract idea are considered in this analysis. With no additional elements, the claims lacks significantly more 
The claim does not include additional elements beyond the abstract idea.  

As to dependent claims 2-7, each further includes additional step(s)  that are   Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any addition elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both
individually and as an ordered combination.  Claims 8-9 are system commensurate in scope with claims 1-6 and given one reading include no additional elements beyond the abstract idea and are rejected for the reasons outlines for claims 1-6. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because given one reading the system could read on transitory system versus a tangible medium. 

	There are not rejections under other paragraphs. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Michael Anderson can be reached on 571-270-0160. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698